Citation Nr: 0636512	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-38 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sacramento, 
CA


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in February 2004.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from October 1968 to 
September 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 decision by a 
Department of Veterans Affairs (VA) Medical Center in 
Sacramento, CA.  

The veteran failed to report for a Travel Board hearing in 
October 2005.  The veteran testified at a local hearing in 
February 2005.  


FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received emergency medical care at Mt. Diablo 
Medical Center in Concord, CA in February 2004.  

3.  The veteran did not receive treatment through the VA 
health care system in the 24-month period preceding emergency 
care.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided in February 2004 have not been 
met. 38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 
17.120, 17.121, 17.1000-17.1004 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177.  The provisions of the Act became effective as of 
May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part).

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center).

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment.

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment).

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.

See 38 C.F.R. § 17.1004 (2004).

As an initial matter, the Board must determine if the veteran 
received treatment at a non-VA medical facility in the 24-
month period preceding the February 2004. emergency visit for 
which he is applying for reimbursement.  

The evidence indicates that the veteran received emergency 
care treatment at a non-VA hospital in February 2004 due to a 
myocardial infarction and underwent coronary artery bypass 
grafting.  The veteran has stated that he was enrolled in the 
VA Northern California Healthcare System in 2001, underwent 
gallbladder surgery at the Martinez VA facility in September 
2001, was scheduled for a VA appointment in December 2001, 
which was cancelled.  The veteran argues that he and his wife 
unsuccessfully tried to reschedule the appointment and had 
there been the necessary follow-up visits he would have been 
receiving VA medical care within the requisite 24 month 
period.  The record does not indicate that the veteran 
received medical care at a VA medical facility in the 24 
month period preceding his February 2004 emergency room 
visit.  The veteran does not dispute that he was not 
receiving VA medical care 24 months prior to February 2004.  

The Board sympathizes with the veteran's contentions.  
However, the veteran's claim of entitlement to reimbursement 
for medical expenses must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is bound 
by the laws and regulations governing VA benefits.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In the 
instant case, the VCAA and its implementing regulations do 
not apply to claims for benefits governed by 38 C.F.R. Part 
17 (the governing regulations for reimbursement of private 
medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


